DAVIDSON, Judge.
Felony theft is the offense, with punishment assessed at five years’ confinement in the penitentiary.
The notice of appeal herein appears only as a docket entry upon the trial court’s docket; it is not shown to have been entered of record in the-minutes of the court.
We have repeatedly held that a valid notice of appeal must be entered of record and that a docket entry is not sufficient. Art. 827, Vernon’s Ann.C.C.P.; Martinez v. State, 157 Tex.Cr.R. 91, 246 S.W.2d 633; Keilmann v. State, 162 Tex.Cr.R. 603, 288 S.W.2d 113.
The appeal is dismissed.